DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (Wagner) (Patent/Publication Number 5,101,095). 
	Regarding claims 1 and 17, Wagner discloses exhaust gas system (10) for a combustion engine, said exhaust gas system comprising: an exhaust gas heater (38) for an exhaust gas system (12) of a combustion engine, the exhaust gas heater (38) comprising: a disk-like carrier (60, 62, 64) defining a heater longitudinal axis and having a first axial side (the direction from inlet 14 to outlet 20); said disk-like carrier (64) having an outer peripheral region disposed radially outwardly of said longitudinal axis (e.g. See Figure 1-2; col. 3, lines 15-68; col. 4, lines 1-50); said disk-like As shown in FIGS. 2-4, heating device 38 includes a flat array 60 of a plurality of spiral-wound resistance rods 62. Array 60 is supported with respect to a metallic, cylindrical wall 64. Electrically, wall 64 serves as the ground. An electrode assembly 66, as shown in FIG. 5, includes a sheath 68 which extends through and is attached to wall 64. Electrode assembly 66 also includes a receiver 70 which is centered with respect to cylindrical wall 64 and receives the first or inside ends of rods 62.) (e.g. See Figure 1-3; col. 3, lines 15-68); at least one holding member (70, 100, 106, 108) for holding said heating conductor on said carrier (e.g. See Figure 1-3; col. 4, lines 6-50); said at least one holding member including at least one holding portion engaging around said heating conductor at said heating region thereof (e.g. See Figure 1-3; col. 4, lines 6-50); said carrier having at least one fastening opening formed therein (e.g. See Figure 1-3; col. 4, lines 6-50); and, said at least one holding member further including at least one fastening portion engaging into said at least one fastening opening so as to be fixed to said carrier (e.g. See Column 4, lines 30-50; A support structure holds array 60, ceramic disc 76, and electrode assembly 66 with respect to one another and with respect to cylindrical wall 64. An appropriate support structure includes a plurality of U-shaped wire rods 100 having one leg 102 welded or otherwise fastened to wall 64 and the other leg 104 welded or otherwise fastened to receiver 70. In this way, rods 100 support receiver 70, while cylindrical wall 64 supports elongated portion 86 of electrode assembly 66. A smaller wire 106 is looped under the base 108 of each U-shaped rod 100 and over the various resistance rods 62 to fasten them solidly to each of the various U-shaped rods. In this way, the ends of the resistance rods are fastened to wall 64 and receiver 70, while the various spiral loops are held securely by wire 108. (12)   Ceramic disc 76 is held solidly in place by a pair of cylindrical elbow brackets 110 and 112. Both are tack welded to wall 64. One elbow bracket supports the ceramic disc along its backside, while the other retains it on the front side.) (e.g. See Figure 1-3; col. 4, lines 6-50). 
	Regarding claim 2, Wagner further discloses wherein: said heating conductor (62, 66) is spirally wound in the heating region thereof to form a plurality of winding segments arranged radially successively staggered relative to one another (e.g. See Figure 1-3; col. 3, lines 15-67); said at least one holding member (70, 100, 106, 108) has at least two of said holding portions corresponding to respective ones of at least two of said radially successively staggered winding segments; and, said at least one fastening portion is disposed between said at least two holding portions (e.g. See Figure 1-3; col. 4, lines 6-50). 
	Regarding claim 3, Wagner further discloses wherein said holding member includes a plurality of successively alternating holding portions and fastening portions (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 4, Wagner further discloses wherein: said at least one holding member has a wave-like form defining a plurality of successive alternating first wave loop regions and a plurality of second wave loop regions; and, said first wave loop regions defines a plurality of said holding portions; and, said second wave loop regions defines a plurality of said fastening portions (e.g. See Column 4, lines 30-50; A support structure holds array 60, ceramic disc 76, and electrode assembly 66 with respect to one another and with respect to cylindrical wall 64. An appropriate support structure includes a plurality of U-shaped wire rods 100 having one leg 102 welded or otherwise fastened to wall 64 and the other leg 104 welded or otherwise fastened to receiver 70. In this way, rods 100 support receiver 70, while cylindrical wall 64 supports elongated portion 86 of electrode assembly 66. A smaller wire 106 is looped under the base 108 of each U-shaped rod 100 and over the various resistance rods 62 to fasten them solidly to each of the various U-shaped rods) (e.g. See Figure 1-3; col. 4, lines 6-50). 
	Regarding claim 5, Wagner further discloses wherein said heating conductor has an outer circumferential contour in said heating region thereof; and, each of said holding portions has a shape adapted to said outer circumferential contour of said heating region (e.g. See Figure 1-3; col. 3, lines 45-68).
	Regarding claim 6, Wagner further discloses wherein said outer circumferential contour of said heating region is a circular outer circumferential contour; and, each of said holding portions is circularly bent in its length portion engaging around said heating region (e.g. See Figure 1-3; col. 3, lines 15-68)
	Regarding claim 7, Wagner further discloses wherein said at least one holding member is fixed on said carrier with said at least one fastening portion on a second axial side of said carrier via a substance-to-substance bond (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 8, Wagner further discloses wherein said substance-to-substance bond is a weld (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 9, Wagner further discloses wherein: said carrier has a second axial side opposite said first axial side; said carrier has a plurality of fastening openings formed therein; and, said second wave loop region engages into said plurality of fastening openings and is fixed to said carrier by a substance-to-substance bond so as to protrude from said second axial side of said carrier (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 10, Wagner further discloses wherein said at least one holding member is fixed to said carrier with said at least one fastening portion via a positive engagement (e.g. See Figure 1-3; col. 4, lines 6-50).

	Regarding claim 12, Wagner further discloses wherein: said at least one holding member has a plurality of said fastening portions; said carrier has a plurality of fastening openings formed therein arranged in radial succession; and, said at least one holding member engages with said plurality of fastening portions into corresponding ones of said plurality of fastening openings (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 13, Wagner further discloses wherein said at least one holding member is arranged so as to extend substantially radially (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 14, Wagner further discloses wherein said carrier (62, 76) further includes a plurality of webs (100, 106, 108) extending radially from said central region to said outer peripheral region; and, at least one of said webs has a plurality of fastening openings formed therein (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 15, Wagner further discloses wherein each of said webs has a plurality of said fastening openings formed therein (e.g. See Figure 1-3; col. 4, lines 6-50).
	Regarding claim 16, Wagner further discloses wherein said exhaust gas heater is configured to include at least one of the following: said carrier being configured as a metal disk and said at least one holding member being configured to have the form of a shaped metal part (e.g. See Figure 1-3; col. 4, lines 6-50).



Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Bartolo et al. (Pat. No. 10731530), Nagel et al. (Pat. No. 9488084), Waltrip et al. (Pat. No. 5953909), Takata et al. (Pub. No. 4152377), Wagner et al. (Pub. No. 2008/0028753), Konieczny et al. (Pub. No. 2010/0126984), and Yoshizaki et al. (Pat. No. 5582805), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 24, 2022